Citation Nr: 0008418	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for alcohol abuse, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to December 
1961, and from October 1965 to October 1968.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1. Service connection is currently in effect for PTSD, and a 
100 percent evaluation has been assigned, effective from July 
26, 1996.  

2.  The veteran has been diagnosed with alcoholism.  

3.  The veteran has presented competent medical evidence of a 
nexus or link between his diagnosed alcoholism and his 
service-connected PTSD.  Moreover, the veteran's claim for 
service connection is supported by sufficient competent 
medical evidence to make his claim plausible and capable of 
substantiation.  


CONCLUSION OF LAW

The veteran's claim for service connection for alcohol abuse 
secondary to service-connected PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, service connection may be 
granted for a disability shown to be proximately due to or 
the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310 (1999).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is either 
caused or aggravated by a service-connected disorder.  See 
generally Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question which must be answered is whether the 
veteran has submitted a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 240, 243 (1990).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The Court has also held in Barela v. West, 11 Vet. App. 280 
(1998), and in Hall v. West, No. 95-757 (U.S. Vet. App. 
September 29, 1998), that pursuant to 38 U.S.C.A. § 1110, a 
grant of service connection for alcohol or drug abuse is not 
precluded.  However, compensation is not payable for any 
disease or disability resulting from such abuse.  Id.  
Accordingly, even if service connection were to be granted 
for alcohol and substance abuse, the veteran would not be 
able to secure compensation for any disabilities resulting 
therefrom.  This would necessarily include any psychiatric 
disorders, including anxiety and depression or other related 
physical disorders, if such were determined to be the result 
of alcohol abuse.  

In the present case, service connection for PTSD was granted 
by an August 1997 rating decision, and a 100 percent 
evaluation was assigned, effective from July 26, 1996.  By 
that decision, service connection for alcohol abuse was 
denied.  This appeal followed.  Essentially, the veteran 
contends that he suffers from alcoholism, and that he is 
unable to stop drinking due to the effects of his PTSD.  
Accordingly, the veteran maintains that service connection 
for alcohol abuse, claimed as secondary to PTSD is warranted.  

In support of his claim for service connection, the veteran 
has submitted voluminous VA and clinical treatment records 
dating from approximately March 1973 through May 1994 showing 
that he has been treated on an inpatient and outpatient basis 
on numerous occasions for chronic and severe alcoholism.  
During such periods, the veteran was also treated for 
depression and for PTSD.  Of greatest significance, a 
discharge summary dated in May 1993, signed by a treating 
physician, George M. Penn, M.D., discusses the veteran's 
course of treatment for PTSD and depression.  The summary 
includes Dr. Penn's opinion that the veteran drank 
episodically to block out memories and feelings associated 
with his Vietnam experiences and other trauma.  In addition, 
a subsequent discharge summary, dated in December 1993, and 
signed by another treating physician, John M. Cokeley, M.D., 
states, in pertinent part, that the veteran had been admitted 
to the mental health clinic and followed over a period of 
several years for his "chronic PTSD and related problems 
with depression and alcoholism."  Other treatment records 
only include separate diagnoses and discussions of PTSD and 
of alcoholism, but do not include opinions explaining the 
nature of any relationship between alcohol abuse and PTSD.  

That the veteran presently suffers from chronic and severe 
alcoholism is not in dispute.  His episodes of numerous 
admissions for treatment for PTSD, alcoholism, and depression 
are well documented throughout his medical treatment records.  
The medical opinions of May and December 1993 offered by Drs. 
Penn and Cokeley provide the required medical nexus between 
the veteran's now service-connected PTSD and his diagnosed 
alcoholism.  Therefore, the Board finds that inasmuch as the 
opinions offered by Drs. Penn and Cokeley are sufficient to 
establish a medical nexus, the veteran's claim for service 
connection for alcohol abuse, secondary to service-connected 
PTSD, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  


ORDER

The veteran's claim for service connection for alcohol abuse, 
to include as secondary to service-connected PTSD is well 
grounded, and his appeal with respect to this issue is 
granted to that extent only.  


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection for alcohol abuse, 
secondary to service-connected PTSD, the Board observes that 
the VA has a further obligation to assist him in the 
development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra.  The veteran has 
established that he suffers from alcoholism, and he has 
presented medical evidence establishing the required medical 
nexus between his diagnosed alcoholism and his service-
connected PTSD.  

As discussed above, the veteran contends that he suffers from 
alcoholism that was incurred due to, or was aggravated by, 
his now service-connected PTSD.  He underwent a VA rating 
examination in September 1997 which confirmed that the 
veteran suffered from what were, in effect, completely 
disabling symptoms due to his service-connected PTSD.  In 
addition, the veteran was found to suffer from major 
depression, a panic disorder, and from alcohol dependence.  
However, while concluding with a diagnosis of alcohol 
dependency, the examiner did not offer any opinion as to 
whether or how the alcohol dependency and PTSD were related.  

Therefore, given that the veteran has presented evidence of a 
well-grounded claim for service connection the Board finds 
that further development is necessary to afford the veteran 
due process of law.  The Board is of the opinion that the 
veteran should be scheduled to undergo a VA psychiatric 
examination to determine if his diagnosed alcohol dependency 
was incurred as a result of, or was otherwise aggravated by, 
his service-connected PTSD.  Afterwards, the RO should 
readjudicate the issue of entitlement to service connection 
for alcohol abuse, claimed as secondary to service-connected 
PTSD.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore the case is REMANDED for the following 
action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
medical treatment records pertaining to 
his alcohol dependency and PTSD dated 
since the time of the last request for 
such information.  


2.  The veteran should be scheduled to 
undergo a VA psychiatric examination to 
determine the nature and etiology of his 
alcohol dependence.  The examiner is 
requested to offer an opinion as to 
whether the veteran's alcohol dependence 
is in any way related to his service-
connected PTSD, i.e., whether his 
alcoholism was incurred as a result of 
PTSD, or was otherwise aggravated by 
PTSD.  If no such relationship is found 
to exist, the examiner should so 
indicate.  The veteran's claims folders 
should be made available to the examiner 
for review in advance of the scheduled 
examination.  In the typewritten 
examination report, the examiner should 
clearly express the complete rationales 
for all opinions expressed.  

3.  Upon completion of the requested 
development, the RO should adjudicate the 
issue of service connection for alcohol 
abuse, claimed as secondary to service-
connected PTSD on the basis of all 
available evidence.  If the action taken 
is adverse to the veteran, he and his 
attorney should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to the supplemental statement 
of the case before the claim is returned 
to the Board for additional review.  


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12, Vet. App. 369 (1999).  
No action is required of the veteran until he is further 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


